Title: From Louisa Catherine Johnson Adams to George Washington Adams, May 1819
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					May 1819
				
				All well; I send you another Sheet keep them all together that they may form a continuation and that you may be better able to understand it.Susan has just returned from Prince Georges County she is very well but her baby has been sick but he is now much better—I sent to ask her to come to me but she prefers going to Mrs. French’s.Your Mother
				
					L C A.
				
				
					You will see some errors but I believe you can read it.
				
			